Execution Copy


ASSIGNMENT AND ASSUMPTION AGREEMENT

        ASSIGNMENT AND ASSUMPTION AGREEMENT, dated March 30, 2005, between
Residential Funding Corporation, a Delaware corporation (“RFC”), and Residential
Accredit Loans, Inc., a Delaware corporation (the “Company”).

Recitals

    A.        RFC has entered into contracts (“Seller Contracts”) with various
seller/servicers, pursuant to which such seller/servicers sell to RFC mortgage
loans.

    B.        The Company wishes to purchase from RFC certain Mortgage Loans (as
hereinafter defined) sold to RFC pursuant to the Seller Contracts.

    C.        The Company, RFC, as master servicer, and Deutsche Bank Trust
Company Americas, as trustee (the “Trustee”), are entering into a Series
Supplement, dated as of March 1, 2005 (the “Series Supplement”), and the
Standard Terms of Pooling and Servicing Agreement, dated as of August 1, 2004
(collectively, the “Pooling and Servicing Agreement”), pursuant to which the
Company proposes to issue Mortgage Asset-Backed Pass-Through Certificates,
Series 2005-QS3 (the “Certificates”) consisting of seventeen classes designated
as Class I-A1-1, Class I-A1-2, Class I-A1-3, Class I-A2-1, Class I-A2-2, Class
I-A2-3, Class I-A2-4, Class I-A2-5, Class I-A2-6, Class II-A-1, Class I-A-P,
Class I-A-V, Class II-A-P, Class II-A-V, Class R-I, Class R-II and Class R-III
Certificates; and twelve classes designated as Class I-M-1, Class I-M-2, Class
I-M-3, Class II-M-1, Class II-M-2 and Class II-M-3 (collectively, the “Class M
Certificates”), and Class I-B-1, Class I-B-2, Class I-B-3, Class II-B-1, Class
II-B-2 and Class II-B-3 (collectively, the “Class B Certificates”) representing
beneficial ownership interests in a trust fund consisting primarily of a pool of
mortgage loans identified in Exhibit One to the Series Supplement (the “Mortgage
Loans”).

    D.        In connection with the purchase of the Mortgage Loans, the Company
will assign to RFC the Class I-A-V and Class II-A-V Certificates and a de
minimis portion of each of the Class R-I, Class R-II and Class R-III
Certificates.

    E.        In connection with the purchase of the Mortgage Loans and the
issuance of the Certificates, RFC wishes to make certain representations and
warranties to the Company and to assign certain of its rights under the Seller
Contracts to the Company, and the Company wishes to assume certain of RFC’s
obligations under the Seller Contracts.

    F.        The Company and RFC intend that the conveyance by RFC to the
Company of all its right, title and interest in and to the Mortgage Loans
pursuant to this Agreement shall constitute a purchase and sale and not a loan.

        NOW THEREFORE, in consideration of the recitals and the mutual promises
herein and other good and valuable consideration, the parties agree as follows:

    1.        All capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Pooling and Servicing Agreement.

    2.        Concurrently with the execution and delivery hereof, RFC hereby
assigns to the Company without recourse all of its right, title and interest in
and to the Mortgage Loans, including all interest and principal received on or
with respect to the Mortgage Loans after March 1, 2005 (other than payments of
principal and interest due on the Mortgage Loans on or before March 30, 2005).
In consideration of such assignment, RFC or its designee will receive from the
Company in immediately available funds an amount equal to $479,353,047.84, the
Class I-A-V and Class II-A-V Certificates and a de minimis portion of each of
the Class R-I, Class R-II and Class R-III Certificates. In connection with such
assignment and at the Company’s direction, RFC has in respect of each Mortgage
Loan endorsed the related Mortgage Note (other than any Destroyed Mortgage Note)
to the order of the Trustee and delivered an assignment of mortgage in
recordable form to the Trustee or its agent.

        RFC and the Company agree that the sale of each Pledged Asset Loan
pursuant to this Agreement will also constitute the assignment, sale,
setting-over, transfer and conveyance to the Company, without recourse (but
subject to RFC’s covenants, representations and warranties specifically provided
herein), of all of RFC’s obligations and all of RFC’s right, title and interest
in, to and under, whether now existing or hereafter acquired as owner of such
Pledged Asset Loan with respect to any and all money, securities, security
entitlements, accounts, general intangibles, payment intangibles, instruments,
documents, deposit accounts, certificates of deposit, commodities contracts, and
other investment property and other property of whatever kind or description
consisting of, arising from or related, (i) the Credit Support Pledge Agreement,
the Funding and Pledge Agreement among the Mortgagor or other Person pledging
the related Pledged Assets (the “Customer”), Combined Collateral LLC and
National Financial Services Corporation, and the Additional Collateral Agreement
between GMAC Mortgage Corporation and the Customer (collectively, the “Assigned
Contracts”), (ii) all rights, powers and remedies of RFC as owner of such
Pledged Asset Loan under or in connection with the Assigned Contracts, whether
arising under the terms of such Assigned Contracts, by statute, at law or in
equity, or otherwise arising out of any default by the Mortgagor under or in
connection with the Assigned Contracts, including all rights to exercise any
election or option or to make any decision or determination or to give or
receive any notice, consent, approval or waiver thereunder, (iii) the Pledged
Amounts and all money, securities, security entitlements, accounts, general
intangibles, payment intangibles, instruments, documents, deposit accounts,
certificates of deposit, commodities contracts, and other investment property
and other property of whatever kind or description and all cash and non-cash
proceeds of the sale, exchange, or redemption of, and all stock or conversion
rights, rights to subscribe, liquidation dividends or preferences, stock
dividends, rights to interest, dividends, earnings, income, rents, issues,
profits, interest payments or other distributions of cash or other property that
secures a Pledged Asset Loan, (iv) all documents, books and records concerning
the foregoing (including all computer programs, tapes, disks and related items
containing any such information) and (v) all insurance proceeds (including
proceeds from the Federal Deposit Insurance Corporation or the Securities
Investor Protection Corporation or any other insurance company) of any of the
foregoing or replacements thereof or substitutions therefor, proceeds of
proceeds and the conversion, voluntary or involuntary, of any thereof. The
foregoing transfer, sale, assignment and conveyance does not constitute and is
not intended to result in the creation, or an assumption by the Company, of any
obligation of RFC, or any other Person in connection with the Pledged Assets or
under any agreement or instrument relating thereto, including any obligation to
the Mortgagor, other than as owner of the Pledged Asset Loan.

        The Company and RFC intend that the conveyance by RFC to the Company of
all its right, title and interest in and to the Mortgage Loans pursuant to this
Section 2 shall be, and be construed as, a sale of the Mortgage Loans by RFC to
the Company. It is, further, not intended that such conveyance be deemed to be a
pledge of the Mortgage Loans by RFC to the Company to secure a debt or other
obligation of RFC. Nonetheless, (a) this Agreement is intended to be and hereby
is a security agreement within the meaning of Articles 8 and 9 of the Minnesota
Uniform Commercial Code and the Uniform Commercial Code of any other applicable
jurisdiction; (b) the conveyance provided for in this Section shall be deemed to
be, and hereby is, a grant by RFC to the Company of a security interest in all
of RFC’s right, title and interest, whether now owned or hereafter acquired, in
and to any and all general intangibles, payment intangibles, accounts, chattel
paper, instruments, documents, money, deposit accounts, certificates of deposit,
goods, letters of credit, advices of credit and investment property consisting
of, arising from or relating to any of the following: (A) the Mortgage Loans,
including (i) with respect to each Cooperative Loan, the related Mortgage Note,
Security Agreement, Assignment of Proprietary Lease, Cooperative Stock
Certificate, Cooperative Lease, any insurance policies and all other documents
in the related Mortgage File and (ii) with respect to each Mortgage Loan other
than a Cooperative Loan, the related Mortgage Note, the Mortgage, any insurance
policies and all other documents in the related Mortgage File, (B) all monies
due or to become due pursuant to the Mortgage Loans in accordance with the terms
thereof and (C) all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including
without limitation all amounts from time to time held or invested in the
Certificate Account or the Custodial Account, whether in the form of cash,
instruments, securities or other property; (c) the possession by the Trustee,
the Custodian or any other agent of the Trustee of Mortgage Notes or such other
items of property as constitute instruments, money, payment intangibles,
negotiable documents, goods, deposit accounts, letters of credit, advices of
credit, investment property or chattel paper shall be deemed to be “possession
by the secured party,” or possession by a purchaser or a person designated by
such secured party, for purposes of perfecting the security interest pursuant to
the Minnesota Uniform Commercial Code and the Uniform Commercial Code of any
other applicable jurisdiction (including, without limitation, Sections 8-106,
9-313 and 9-106 thereof); and (d) notifications to persons holding such
property, and acknowledgments, receipts or confirmations from persons holding
such property, shall be deemed notifications to, or acknowledgments, receipts or
confirmations from, securities intermediaries, bailees or agents of, or persons
holding for, (as applicable) the Trustee for the purpose of perfecting such
security interest under applicable law. RFC shall, to the extent consistent with
this Agreement, take such reasonable actions as may be necessary to ensure that,
if this Agreement were determined to create a security interest in the Mortgage
Loans and the other property described above, such security interest would be
determined to be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement. Without limiting the generality of the foregoing, RFC shall prepare
and deliver to the Company not less than 15 days prior to any filing date, and
the Company shall file, or shall cause to be filed, at the expense of RFC, all
filings necessary to maintain the effectiveness of any original filings
necessary under the Uniform Commercial Code as in effect in any jurisdiction to
perfect the Company’s security interest in or lien on the Mortgage Loans,
including without limitation (x) continuation statements, and (y) such other
statements as may be occasioned by (1) any change of name of RFC or the Company,
(2) any change of location of the state of formation, place of business or the
chief executive office of RFC, or (3) any transfer of any interest of RFC in any
Mortgage Loan.

        Notwithstanding the foregoing, (i) the Master Servicer shall retain all
servicing rights (including, without limitation, primary servicing and master
servicing) relating to or arising out of the Mortgage Loans, and all rights to
receive servicing fees, servicing income and other payments made as compensation
for such servicing granted to it under the Pooling and Servicing Agreement
pursuant to the terms and conditions set forth therein (collectively, the
“Servicing Rights”) and (ii) the Servicing Rights are not included in the
collateral in which RFC grants a security interest pursuant to the immediately
preceding paragraph.

    3.        Concurrently with the execution and delivery hereof, the Company
hereby assigns to RFC without recourse all of its right, title and interest in
and to the Class I-A-V and Class II-A-V Certificates and a de minimis portion of
each of the Class R-I, Class R-II and Class R-III Certificates as part of the
consideration payable to RFC by the Company pursuant to this Agreement.

    4.        RFC represents and warrants to the Company that on the date of
execution hereof (or, if otherwise specified below, as of the date so
specified):

    (a)        The information set forth in Exhibit One to the Series Supplement
with respect to each Mortgage Loan or the Mortgage Loans, as the case may be, is
true and correct in all material respects, at the date or dates respecting which
such information is furnished;

    (b)        Each Mortgage Loan is required to be covered by a standard hazard
insurance policy. In addition, to the best of the depositor’s knowledge, each
Group I Loan with an LTV ratio at origination in excess of 80% will be insured
by a primary mortgage insurance policy, which is referred to as a primary
insurance policy, covering at least 35% of the principal balance of the Mortgage
Loan at origination if the LTV ratio is between 100.00% and 95.01%, at least 30%
of the principal balance of the Mortgage Loan at origination if the LTV ratio is
between 95.00% and 90.01%, at least 25% of the principal balance of the Mortgage
Loan at origination if the LTV ratio is between 90.00% and 85.01%, and at least
12% of the principal balance if the LTV ratio is between 85.00% and 80.01%. To
the best of the depositor’s knowledge, each Group II Loan with an LTV ratio at
origination in excess of 80% will be insured by a primary mortgage insurance
policy, which is referred to as a primary insurance policy, covering at least
30% of the principal balance of the Mortgage Loan at origination if the LTV
ratio is between 100.00% and 95.01%, at least 25% of the principal balance of
the Mortgage Loan at origination if the LTV ratio is between 95.00% and 90.01%,
at least 12% of the principal balance of the Mortgage Loan at origination if the
LTV ratio is between 90.00% and 85.01%, and at least 6% of the principal balance
if the LTV ratio is between 85.00% and 80.01%;

    (c)        Each Primary Insurance Policy insures the named insured and its
successors and assigns, and the issuer of the Primary Insurance Policy is an
insurance company whose claims-paying ability is currently acceptable to the
Rating Agencies;

    (d)        Immediately prior to the assignment of the Mortgage Loans to the
Company, RFC had good title to, and was the sole owner of, each Mortgage Loan
free and clear of any pledge, lien, encumbrance or security interest (other than
rights to servicing and related compensation and, with respect to certain
Mortgage Loans, the monthly payment due on the first Due Date following the
Cut-off Date), and no action has been taken or failed to be taken by RFC that
would materially adversely affect the enforceability of any Mortgage Loan or the
interests therein of any holder of the Certificates;

    (e)        No Mortgage Loan was 30 or more days delinquent in payment of
principal and interest as of the Cut-off Date and no Mortgage Loan has been so
delinquent more than once in the 12-month period prior to the Cut-off Date;

    (f)        Subject to clause (e) above as respects delinquencies, there is
no default, breach, violation or event of acceleration existing under any
Mortgage Note or Mortgage and no event which, with notice and expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration, and no such default, breach, violation or event of acceleration
has been waived by the Seller or by any other entity involved in originating or
servicing a Mortgage Loan;

    (g)        There is no delinquent tax or assessment lien against any
Mortgaged Property;

    (h)        No Mortgagor has any right of offset, defense or counterclaim as
to the related Mortgage Note or Mortgage except as may be provided under the
Servicemembers Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, as amended, and except with respect to any buydown
agreement for a Buydown Mortgage Loan;

    (i)        There are no mechanics’ liens or claims for work, labor or
material affecting any Mortgaged Property which are or may be a lien prior to,
or equal with, the lien of the related Mortgage, except such liens that are
insured or indemnified against by a title insurance policy described under
clause (aa) below;

    (j)        Each Mortgaged Property is free of damage and in good repair and
no notice of condemnation has been given with respect thereto and RFC knows of
nothing involving any Mortgaged Property that could reasonably be expected to
materially adversely affect the value or marketability of any Mortgaged
Property;

    (k)        Each Mortgage Loan at the time it was made complied in all
material respects with applicable local, state, and federal laws, including, but
not limited to, all applicable anti-predatory lending laws;

    (l)        Each Mortgage contains customary and enforceable provisions which
render the rights and remedies of the holder adequate to realize the benefits of
the security against the Mortgaged Property, including (i) in the case of a
Mortgage that is a deed of trust, by trustee’s sale, (ii) by summary
foreclosure, if available under applicable law, and (iii) otherwise by
foreclosure, and there is no homestead or other exemption available to the
Mortgagor that would interfere with such right to sell at a trustee’s sale or
right to foreclosure, subject in each case to applicable federal and state laws
and judicial precedents with respect to bankruptcy and right of redemption;

    (m)        With respect to each Mortgage that is a deed of trust, a trustee
duly qualified under applicable law to serve as such is properly named,
designated and serving, and except in connection with a trustee’s sale after
default by a Mortgagor, no fees or expenses are payable by the Seller or RFC to
the trustee under any Mortgage that is a deed of trust;

    (n)        The Loan Group I loans are conventional, fixed rate,
fully-amortizing, first mortgage loans having terms to maturity of not more than
30 years from the date of origination or modification with monthly payments due,
with respect to a majority of the Loan Group I loans, on the first day of each
month. The Loan Group II loans are conventional, fixed rate, fully-amortizing,
first mortgage loans having terms to maturity of not more than 15 years from the
date of origination or modification with monthly payments due, with respect to a
majority of the Loan Group II loans, on the first day of each month;

    (o)        No Mortgage Loan provides for deferred interest or negative
amortization;

    (p)        If any of the Mortgage Loans are secured by a leasehold interest,
with respect to each leasehold interest: the use of leasehold estates for
residential properties is an accepted practice in the area where the related
Mortgaged Property is located; residential property in such area consisting of
leasehold estates is readily marketable; the lease is recorded and no party is
in any way in breach of any provision of such lease; the leasehold is in full
force and effect and is not subject to any prior lien or encumbrance by which
the leasehold could be terminated or subject to any charge or penalty; and the
remaining term of the lease does not terminate less than ten years after the
maturity date of such Mortgage Loan;

    (q)        Each Assigned Contract relating to each Pledged Asset Loan is a
valid, binding and legally enforceable obligation of the parties thereto,
enforceable in accordance with their terms, except as limited by bankruptcy,
insolvency or other similar laws affecting generally the enforcement of
creditor’s rights;

    (r)        The Assignor is the holder of all of the right, title and
interest as owner of each Pledged Asset Loan in and to each of the Assigned
Contracts delivered and sold to the Company hereunder, and the assignment hereof
by RFC validly transfers such right, title and interest to the Company free and
clear of any pledge, lien, or security interest or other encumbrance of any
Person;

    (s)        The full amount of the Pledged Amount with respect to such
Pledged Asset Loan has been deposited with the custodian under the Credit
Support Pledge Agreement and is on deposit in the custodial account held
thereunder as of the date hereof;

    (t)        RFC is a member of MERS, in good standing, and current in payment
of all fees and assessments imposed by MERS, and has complied with all rules and
procedures of MERS in connection with its assignment to the Trustee as assignee
of the Depositor of the Mortgage relating to each Mortgage Loan that is
registered with MERS, including, among other things, that RFC shall have
confirmed the transfer to the Trustee, as assignee of the Depositor, of the
Mortgage on the MERS® System;

    (u)        No instrument of release or waiver has been executed in
connection with the Mortgage Loans, and no Mortgagor has been released, in whole
or in part from its obligations in connection with a Mortgage Loan;

    (v)        With respect to each Mortgage Loan, either (i) the Mortgage Loan
is assumable pursuant to the terms of the Mortgage Note, or (ii) the Mortgage
Loan contains a customary provision for the acceleration of the payment of the
unpaid principal balance of the Mortgage Loan in the event the related Mortgaged
Property is sold without the prior consent of the mortgagee thereunder;

    (w)        The proceeds of the Mortgage Loan have been fully disbursed,
there is no requirement for future advances thereunder and any and all
requirements as to completion of any on-site or off-site improvements and as to
disbursements of any escrow funds therefor (including any escrow funds held to
make Monthly Payments pending completion of such improvements) have been
complied with. All costs, fees and expenses incurred in making, closing or
recording the Mortgage Loans were paid;

    (x)        The appraisal was made by an appraiser who meets the minimum
qualifications for appraisers as specified in the Program Guide;

    (y)        To the best of RFC’s knowledge, any escrow arrangements
established with respect to any Mortgage Loan are in compliance with all
applicable local, state and federal laws and are in compliance with the terms of
the related Mortgage Note;

    (z)        Each Mortgage Loan was originated (1) by a savings and loan
association, savings bank, commercial bank, credit union, insurance company or
similar institution that is supervised and examined by a federal or state
authority, (2) by a mortgagee approved by the Secretary of HUD pursuant to
Sections 203 and 211 of the National Housing Act, as amended, or (3) by a
mortgage broker or correspondent lender in a manner such that the Certificates
would qualify as “mortgage related securities” within the meaning of Section
3(a)(41) of the Securities Exchange Act of 1934, as amended;

    (aa)        All improvements which were considered in determining the
Appraised Value of the Mortgaged Properties lie wholly within the boundaries and
the building restriction lines of the Mortgaged Properties, or the policy of
title insurance affirmatively insures against loss or damage by reason of any
violation, variation, encroachment or adverse circumstance that either is
disclosed or would have been disclosed by an accurate survey;

    (bb)        Each Mortgage Note and Mortgage constitutes a legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms
except as limited by bankruptcy, insolvency or other similar laws affecting
generally the enforcement of creditor’s rights;

    (cc)        None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994;

    (dd)        None of the Mortgage Loans are loans that, under applicable
state or local law in effect at the time of origination of such loan, are
referred to as (1) “high cost” or “covered” loans or (2) any other similar
designation if the law imposes greater restrictions or additional legal
liability for residential mortgage loans with high interest rates, points and/or
fees;

    (ee)        None of the Mortgage Loans secured by a property located in the
State of Georgia was originated on or after October 1, 2002 and before March 7,
2003; and

    (ff)        No Mortgage Loan is a High Cost Loan or Covered Loan, as
applicable (as such terms are defined in Appendix E of the Standard & Poor’s
Glossary For File Format For LEVELS® Version 5.6b Revised (attached hereto as
Exhibit A)); provided that no representation and warranty is made in this clause
(ff) with respect to 0.49 % and 0.13% of the Mortgage Loans (in each case by
outstanding principal balance as of the Cut-off Date) secured by property
located in the States of Kansas or West Virginia, respectively; and provided
further that no Qualified Substitute Mortgage Loan shall be a High Cost Loan or
Covered Loan (as such terms are defined in Appendix E of the Standard &
Poor’s Glossary For File Format For LEVELS® in effect on the date of
substitution, with such exceptions thereto as the Company and S&P may reasonably
agree).

        RFC shall provide written notice to GMAC Mortgage Corporation of the
sale of each Pledged Asset Loan to the Company hereunder and by the Company to
the Trustee under the Pooling and Servicing Agreement, and shall maintain the
Schedule of Additional Owner Mortgage Loans (as defined in the Credit Support
Pledge Agreement), showing the Trustee as the Additional Owner of each such
Pledged Asset Loan, all in accordance with Section 7.1 of the Credit Support
Pledge Agreement.

        Upon discovery by RFC or upon notice from the Company or the Trustee of
a breach of the foregoing representations and warranties in respect of any
Mortgage Loan which materially and adversely affects the interests of any
holders of the Certificates or of the Company in such Mortgage Loan or upon the
occurrence of a Repurchase Event (hereinafter defined), notice of which breach
or occurrence shall be given to the Company by RFC, if it discovers the same,
RFC shall, within 90 days after the earlier of its discovery or receipt of
notice thereof, either cure such breach or Repurchase Event in all material
respects or, either (i) purchase such Mortgage Loan from the Trustee or the
Company, as the case may be, at a price equal to the Purchase Price for such
Mortgage Loan or (ii) substitute a Qualified Substitute Mortgage Loan or Loans
for such Mortgage Loan in the manner and subject to the limitations set forth in
Section 2.04 of the Pooling and Servicing Agreement. If the breach of
representation and warranty that gave rise to the obligation to repurchase or
substitute a Mortgage Loan pursuant to this Section 4 was the representation and
warranty set forth in clause (k) of this Section 4, then RFC shall pay to the
Trust Fund, concurrently with and in addition to the remedies provided in the
preceding sentence, an amount equal to any liability, penalty or expense that
was actually incurred and paid out of or on behalf of the Trust Fund, and that
directly resulted from such breach, or if incurred and paid by the Trust Fund
thereafter, concurrently with such payment. Notwithstanding the foregoing, RFC
shall not be required to cure breaches, Repurchase Events or purchase or
substitute for Mortgage Loans as provided above if the substance of such breach
or Repurchase Event also constitutes fraud in the origination of the Mortgage
Loan.

    5.        With respect to each Mortgage Loan, a first lien repurchase event
(“Repurchase Event”) shall have occurred if it is discovered that, as of the
date thereof, the related Mortgage was not a valid first lien on the related
Mortgaged Property subject only to (i) the lien of real property taxes and
assessments not yet due and payable, (ii) covenants, conditions, and
restrictions, rights of way, easements and other matters of public record as of
the date of recording of such Mortgage and such permissible title exceptions as
are listed in the Program Guide and (iii) other matters to which like properties
are commonly subject which do not materially adversely affect the value, use,
enjoyment or marketability of the Mortgaged Property. In addition, with respect
to any Mortgage Loan as to which the Company delivers to the Trustee or the
Custodian an affidavit certifying that the original Mortgage Note has been lost
or destroyed, if such Mortgage Loan subsequently is in default and the
enforcement thereof or of the related Mortgage is materially adversely affected
by the absence of the original Mortgage Note, a Repurchase Event shall be deemed
to have occurred and RFC will be obligated to repurchase or substitute for such
Mortgage Loan in the manner set forth in Section 4 above.

    6.        Concurrently with the execution and delivery hereof, RFC hereby
assigns to the Company, and the Company hereby assumes, all of RFC’s rights and
obligations under the Seller Contracts with respect to the Mortgage Loans to be
serviced under the Pooling and Servicing Agreement, insofar as such rights and
obligations relate to (a) any representations and warranties regarding a
Mortgage Loan made by a Seller under any Seller Contract and any remedies
available under the Seller Contract for a breach of any such representations and
warranties if (i) the substance of such breach also constitutes fraud in the
origination of the Mortgage Loan or (ii) the representation and warranty relates
to the absence of toxic materials or other environmental hazards that could
affect the Mortgaged Property, or (b) the Seller’s obligation to deliver to RFC
the documents required to be contained in the Mortgage File and any rights and
remedies available to RFC under the Seller Contract in respect of such
obligation or in the event of a breach of such obligation; provided that,
notwithstanding the assignment and assumption hereunder, RFC shall have the
concurrent right to exercise remedies and pursue indemnification upon a breach
by a Seller under any Seller Contract of any of its representations and
warranties.

    7.        This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns, and no other
person shall have any right or obligation hereunder.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Assignment and
Assumption Agreement on the date first written above.

RESIDENTIAL FUNDING CORPORATION


By: /s/ Benita Bjorgo
    Name: Benita Bjorgo
    Title: Associate



RESIDENTIAL ACCREDIT LOANS, INC.


By: /s/ Heather Anderson
    Name: Heather Anderson
    Title: Vice President

--------------------------------------------------------------------------------


EXHIBIT A


APPENDIX E OF THE STANDARD & POOR’S GLOSSARY FOR


FILE FORMAT FOR LEVELS® VERSION 5.6B REVISED

        REVISED February 07, 2005


APPENDIX E – STANDARD & POOR’S ANTI-PREDATORY LENDING CATEGORIZATION

Standard & Poor’s has categorized loans governed by anti-predatory lending laws
in the Jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.


STANDARD & POOR’S HIGH COST LOAN CATEGORIZATION

State/Jurisdiction

--------------------------------------------------------------------------------

Name of Anti-Predatory Lending
Law/Effective Date

--------------------------------------------------------------------------------

Category under Applicable
Anti-Predatory Lending Law

--------------------------------------------------------------------------------

Arkansas
                      
                      

Cleveland Heights, OH Arkansas Home Loan Protection Act, Ark
Code Ann.ss.ss.23-53-101 et seq.
Effective July 16, 2003

Ordinance No. 72-2003 (PSH), Mun. Code
ss.ss.757.01 et seq.
Effective June 2, 2003 High Cost Home Loan



Covered Loan

Colorado
                         
                         
                         
                         
                         

Connecticut
                         
                         
                         

District of Columbia
                         
                         
                         

Florida
                         
                         

Georgia (Oct. 1, 2002 -
Mar. 6, 2003)
                         
                         

Georgia as amended (Mar.
7, 2003 - current)
                         
                         

HOEPA Section 32
                         
                         
                         
                         
                         

Illinois
                         
                         
                         
                         
                         

Indiana
                         
                         
                         

Kansas
                         
                         
                         

                         
                         
                         
                         
                         

Kentucky
                         
                         

Maine
                         
                         
                         

Massachusetts
                         
                         
                         
                         

                         
                         
                         
                         
                         

Nevada
                         
                         

New Jersey
                         
                         
                         
                         

New Mexico
                         
                         
                         

New York
                         
                         

North Carolina
                         
                         
                         
                         
                         

Ohio
                         
                         
                         

Oklahoma
                         
                         
                         

South Carolina
                         
                         
                         
                         

West Virginia
                         
                         
                          Consumer Equity Protection, Colo. Stat.
Ann.ss.ss.5-3.5-101 et seq.
Effective for covered loans offered or
entered into on or after January 1,
2003. Other provisions of the Act took
effect on June 7, 2002

Connecticut Abusive Home Loan Lending
Practices Act, Conn. Gen. Stat.ss.ss.
36a-746 et seq.
Effective October 1, 2001

Home Loan Protection Act, D.C. Codess.ss
26-1151.01 et seq.
Effective for loans closed on or after
January 28, 2003

Fair Lending Act, Fla. Stat. Ann.ss.ss.
494.0078 et seq.
Effective October 2, 2002

Georgia Fair Lending Act, Ga. Code Ann.
ss.ss.7-6A-1 et seq.
Effective October 1, 2002 -
March 6, 2003

Georgia Fair Lending Act, Ga. Code Ann.
ss.ss.7-6A-1 et seq.
Effective for loans closed on or after
March 7, 2003

Home Ownership and Equity Protection Act
of 1994, 15 U.S.C.ss.1639,
12 C.F.R.ss.ss.
226.32 and 226.34
Effective October 1, 1995, amendments
October 1, 2002

High Risk Home Loan Act, Ill. Comp.
Stat. tit. 815,ss.ss.137/5 et seq.
Effective January 1, 2004 (prior to this
date, regulations under Residential
Mortgage License Act effective from May
14, 2001)

Indiana Home Loan Practices Act, Ind.
Code Ann.ss.ss.24-9-1-1 et seq.
Effective for loans originated on or
after January 1, 2005.

Consumer Credit Code, Kan. Stat
Ann.ss.ss 16a-1-101 et seq.
Sections 16a-1-301 and 16a-3-207 became
effective April 14, 1999;

Section 16a-3-308a became
effective July 1, 1999
                                        
                                        
                                        

2003 KY H.B. 287 - High Cost Home Loan
Act, Ky. Rev. Stat.ss.ss.360.100 et seq.
Effective June 24, 2003

Truth in Lending, Me. Rev. Stat. tit.
9-A,ss.ss.8-101 et seq.
Effective September 29, 1995 and as
amended from time to time

Part 40 and Part 32, 209 C.M.R.ss.ss.
32.00 et seq. and 209 C.M.R.ss.ss.40.01
et seq.
Effective March 22, 2001 and amended
from time to time

Massachusetts Predatory Home Loan
Practices Act
Mass. Gen. Laws ch. 183C,ss.ss.1
et seq.
Effective November 7, 2004

Assembly Bill No. 284, Nev. Rev. Stat.
ss.ss.598D.010 et seq.
Effective October 1, 2003

New Jersey Home Ownership Security Act
of 2002, N.J. Rev. Stat.ss.ss.46:10B-22
et seq.
Effective for loans closed on or after
November 27, 2003

Home Loan Protection Act, N.M. Rev.
Stat.ss.ss.58-21A-1 et seq.
Effective as of January 1, 2004; Revised
as of February 26, 2004

N.Y. Banking Law Article 6-l
Effective for applications made on or
after April 1, 2003

Restrictions and Limitations on High
Cost Home Loans, N.C. Gen. Stat.ss.ss.
24-1.1E et seq.
Effective July 1, 2000; amended October
1, 2003 (adding open-end lines of
credit)

H.B. 386 (codified in various sections
of the Ohio Code), Ohio Rev. Code Ann.
ss.ss.1349.25 et seq.
Effective May 24, 2002

Consumer Credit Code (codified in
various sections of Title 14A)
Effective July 1, 2000; amended
effective January 1, 2004

South Carolina High Cost and Consumer
Home Loans Act, S.C. Code Ann.ss.ss.
37-23-10 et seq.
Effective for loans taken on or after
January 1, 2004

West Virginia Residential Mortgage
Lender, Broker and Servicer Act, W. Va.
Code Ann.ss.ss.31-17-1 et seq.
Effective June 5, 2002 Covered Loan






High Cost Home Loan




Covered Loan




High Cost Home Loan



High Cost Home Loan




High Cost Home Loan




High Cost Loan






High Risk Home Loan






High Cost Home Loan




High Loan to Value
Consumer Loan (id.ss.
16a-3-207) and;


 High APR Consumer Loan
 (id.ss.16a-3-308a)
 



High Cost Home Loan



High Rate High Fee Mortgage




High Cost Home Loan





High Cost Home Mortgage
Loan




Home Loan



High Cost Home Loan





High Cost Home Loan




High Cost Home Loan



High Cost Home Loan






Covered Loan




Subsection 10 Mortgage




High Cost Home Loan





West Virginia Mortgage
Loan Act Loan

Georgia (Oct. 1, 2002 -
Mar. 6, 2003)
                         

New Jersey
                         
                         
                         
                         



Georgia (Oct. 1, 2002 -
Mar. 6, 2003)
                         

New Jersey
                         
                         
                         
                         

New Mexico
                         
                         
                         

North Carolina
                         
                         
                         
                         

South Carolina
                          Georgia Fair Lending Act, Ga. Code Ann.
ss.ss.7-6A-1 et seq.
Effective October 1, 2002 - March 6, 2003

New Jersey Home Ownership Security Act
of 2002, N.J. Rev. Stat.ss.ss.46:10B-22 et
seq.
Effective November 27, 2003 - July 5,
2004



Georgia Fair Lending Act, Ga. Code Ann.
ss.ss.7-6A-1 et seq.
Effective October 1, 2002 - March 6, 2003

New Jersey Home Ownership Security Act
of 2002, N.J. Rev. Stat.ss.ss.46:10B-22 et
seq.
Effective for loans closed on or after
November 27, 2003

Home Loan Protection Act, N.M. Rev.
Stat.ss.ss.58-21A-1 et seq.
Effective as of January 1, 2004; Revised
as of February 26, 2004

Restrictions and Limitations on High
Cost Home Loans, N.C. Gen. Stat.ss.ss.
24-1.1E et seq.
Effective July 1, 2000; amended October
1, 2003 (adding open-end lines of credit)

South Carolina High Cost and Consumer
Home Loans Act, S.C. Code Ann.ss.ss.
37-23-10 et seq.
Effective for loans taken on or after
January 1, 2004 Covered Loan



Covered Home Loan







Home Loan



Home Loan





Home Loan




Consumer Home Loan





Consumer Home Loan